Citation Nr: 0406992	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from March 1974 to October 
1991. 

The veteran was granted service connection for a left knee 
disorder (denominated by the RO as chondromalacia) in a May 
1992 rating decision and was awarded a noncompensable 
disability rating.  

In January 2003, the RO received the veteran's claims of 
entitlement to service connection for hemorrhoids and 
entitlement to an increase in the disability rating assigned 
for his left knee disorder.  In a May 2003 rating decision, 
the RO denied an increased rating for the service-connected 
knee; the RO also granted service connection for hemorrhoids 
and assigned a noncompensable disability rating.  
The veteran disagreed with the May 2003 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.  

Issues not on appeal

The Board observes that in the May 2003 rating decision, the 
RO also denied the veteran's claim of entitlement to service 
connection for an ankle disorder, denied an additional 10 
percent evaluation under 38 C.F.R. § 3.324, and granted an 
increased rating for the veteran's service-connected right 
knee disorder.  The veteran disagreed as to those issues, and 
the RO issued a statement of the case (SOC).  However, in his 
July 2003 substantive appeal the veteran stated that he was 
only appealing the issues listed on the first page of this 
decision.  See 38 C.F.R. § 20.202 (2003) [if the SOC 
addresses several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed].  Therefore, appeals as to the other issues were 
not perfected, and those issues will not be further addressed 
herein.  

FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of pain, weakness and fatigability.  Objective 
evidence shows that the veteran's left knee disorder does not 
result in lateral instability or subluxation, nor does it 
result in limitation of knee motion or any other functional 
loss or objective symptomatology.  X-rays have been negative.

2.  The veteran's hemorrhoids are manifested by complaints of 
intermittent bleeding and discomfort.  Objective clinical 
findings show the presence of internal hemorrhoids which are 
minimally symptomatic, and with no evidence of thrombotic, 
irreducible tissue, and no evidence of anemia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (2003).

2.  The criteria for a higher (compensable) disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased 
compensable disability rating for his service-connected left 
knee disorder and hemorrhoids.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2003 rating decision, and by the June 2003 SOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
January 2003, with a copy to his representative, which 
specifically addressed the pertinent provisions of the VCAA.  
Crucially, the veteran was informed by means of the January 
2003 letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2003, prior to the expiration of 
the one-year period following the January 2003 notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran stated in his January 2003 claim 
that he was currently being treated by VA.  The RO requested 
and obtained the veteran's recent VA clinical records.  In 
response to the RO's January 2003 letter, discussed above, 
the veteran identified private records from Dr. H.S.R.  The 
RO requested those records from Dr. H.S.R. in January 2003 
and they were submitted in February 2003.  The veteran 
submitted a VA Form 21-4138 in February 2003, stating that 
there were no further records to submit.  He stated that his 
primary source of treatment was the VA Medical Center in 
Cincinnati.  The veteran was afforded VA examinations in 
January 1992, April 2000 and in March 2003.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The Board would be remiss if it did not address the veteran's 
specific contention, stated in his July 2003 substantive 
appeal and in his notice of disagreement, that his March 2003 
VA examination was inadequate.  He stated that the bleeding 
associated with his hemorrhoids is more serious than was 
reported by the examiner, and that the examiner did not 
accurately report his statements concerning the distance the 
veteran could walk unsupported.  He stated that walking up 
and down stairs causes him trouble due to pain and pressure.  
He stated that the examination was conducted on a day when he 
had little activity.  And he stated that he has missed work 
ten times in the past four years and had to give up a good 
job in the Postal Service.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board finds that the March 2003 examination report 
reflects a familiarity with and discussion of the veteran's 
clinical history and present complaints, as well as a 
personal examination of the veteran.  The Board is satisfied 
that the examiner adequately analyzed the available data in 
reaching his findings and conclusion.  Further, the examiner 
extensively reviewed the veteran's medical history and 
discussed the pertinent findings in connection with his 
analysis.  He made findings that were pertinent to the 
criteria under the diagnostic code used to evaluate the 
veteran.  The Board can find nothing to indicate that the 
examination was cursory or that the examiner did not give 
adequate attention to the veteran's complaints.  That the 
examiner's findings do not support the veteran's complaints 
and contentions is not a reason to find the examination 
inadequate.  

Somewhat inconsistently with his complaints of a superficial 
examination, the veteran also appears to be contending that 
he was examined on a day on which his symptoms were 
relatively benign.  However, the record contains more than 
just a single evaluation of the veteran's left knee and 
hemorrhoids; there is of record ample medical evidence 
reflecting the entire post-service period.  The Board will 
consider all of the medical evidence and addressed any 
conflict presented by that evidence.

Moreover, the veteran is not contending that his disabilities 
become worse over a sustained period of time.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) [if there is a medically 
established history of recurrence and remission of a 
disability, with the period of recurrence over a long period 
of time, another examination during period of flare-up of 
disability is required].  However, also see Voerth v. West, 
13 Vet. App. 117, 122-3 (1999) " . . . in Ardison the 
appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two."  

The Board additionally observes that it must take into 
consideration all evidence of record.  Moreover, the veteran 
is competent to describe his current symptoms.  To the extent 
that he disagrees with the characterization of his symptoms 
reported by the examiner, the Board will consider the 
veteran's statements.  However, to the extent that he 
disagrees with the examiner's findings, his medical analysis, 
and the adequacy of the examination, as a person without 
medical training, the veteran is not competent to comment on 
such matters, which require medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Accordingly, the Board rejects the veteran's contention that 
the examination was inadequate and the implied request that 
another examination be scheduled.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  The Board 
will, however, take into consideration the veteran's 
statements concerning his symptomatology.    

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Additional law and regulations, including specific rating 
criteria, will be set forth where appropriate below.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

The veteran is seeking an increased disability rating for his 
service-connected left knee disorder, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).  He essentially contends 
that the symptomatology associated with his left knee 
disorder is more severe than is contemplated by the currently 
assigned noncompensable rating.  As noted in the Board's VCAA 
discussion above, he contends that the knee disability is 
productive of pain and has caused him to miss work.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
left knee disorder which is here under consideration, the 
veteran has been diagnosed with a right knee disorder that is 
service connected, as well bilateral ankle and foot disorders 
and obesity, which are not service connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, where the evidence provides a 
medical basis for making such distinctions, in its evaluation 
of the veteran's service connected left knee disorder, the 
Board will not consider symptoms attributable to nonservice 
connected disorders or those attributable to other service 
connected disorders.  See 38 C.F.R. § 4.14 (2003).

The pertinent evidence with respect to the veteran's obesity 
includes the conclusion of the March 2003 VA examiner that 
the veteran's left knee pain was more likely than not a 
result of his obesity rather than any diagnosed disorder of 
the knee.  The examiner reported that the veteran weighs 270 
pounds.  He was noted to weigh 245 pounds in January 1992 and 
240 pounds in October 2002.  In a November 2001 orthopedic 
note, he was described as weighing 260 pounds and as somewhat 
centripetally obese.  

The record contains other medical evaluations which nominally 
attribute the veteran's complaints of pain to the left knee 
disability itself, in that they include such a diagnosis and 
do not discuss obesity as a contributing factor.  However, in 
these reports, there is little analysis of the actual cause 
or mechanism for the pain, and indeed, there is little 
agreement among these reports as to the actual diagnosis.  
Diagnoses include possible tibial insufficiency, tendon 
rupture, arthritis, chronic knee strain and chondromalacia.  
However, recent x-ray evidence does not support the diagnosis 
of arthritis, and the April 2000 examiner found no evidence 
of constitutional symptoms consistent with inflammatory 
disease.  The March 2003 examination findings, which resulted 
in an assessment of intermittent left knee musculoskeletal 
pain with no diagnosis rendered, would seem to cast doubt on 
the diagnoses of tendon rupture and ligament or muscle 
strain.  

Chondromalacia is perhaps the most consistent diagnosis of 
record.  Indeed, service connection was initially established 
for this specific diagnosis.  However, chondromalacia was not 
even diagnosed on the March 2003 examination.  The examiner 
reviewed the veteran's records, and so was clearly aware of 
the prior diagnosis.  The March 2003 examiner's diagnosis was 
simply intermittent left knee musculoskeletal pain, 
attributed to obesity.

It is important to underscore that the Board does not 
question that the veteran in fact injured his left knee in 
service.  However, the Board's focus in this analysis is the 
current condition of the veteran's left knee, not its 
condition in service, or even at the time service connection 
was established.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

The Board finds that although there is conflicting evidence 
as to the question of the cause of the veteran's left knee 
pain, the March 2003 examination is the most thorough and 
well-reasoned evaluation of the veteran's left knee disorder 
in the record, as well as the most current.  As noted above, 
the veteran was thoroughly examined and his records were 
reviewed and discussed by the examiner.  Moreover, the March 
2003 examiner's account of obesity as the primary cause of 
pain is in fact consistent with the veteran's own description 
in his July 2003 substantive appeal that he experiences pain 
from the "pressure" of going up steps.  Accordingly, the 
Board finds the March 2003 opinion the most persuasive 
explanation of the origin of the veteran's current left knee 
pain.  

With respect to the veteran's foot and ankle disorders and 
his right knee disorder, while the evidence does not provide 
a basis on which to apportion particular symptoms to these 
disabilities, the Board finds that the existence of such 
diagnoses diminishes the probative value of general 
observations and findings that are not specifically related 
to the left knee.  In other words, findings related to 
general conditions, such nonspecific complaints of weakness 
and fatigue, are less probative as compared to clinical 
findings related specifically to the left knee.  Clinical 
testing, such as measurements of range of motion and lateral 
stability of the knee, is to some extent designed to 
eliminate, to the extent possible, outside factors and to 
pinpoint the extent of knee disability.  Accordingly, the 
Board will give greater weight to the clinical evidence 
related specifically to the left knee than to general 
complaints of pain, weakness and functional loss in light of 
these coexisting medical conditions.

Assignment of diagnostic code 

As noted above, the veteran's knee has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of].  The schedular criteria focus on subluxation 
and instability of the knee.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The Board concludes that rating the knee under Diagnostic 
Code 5257 [knee impairment, other] is most appropriate in 
this case.  In essence, this diagnostic code is a catch-all 
which can cover a number of disabilities which are not 
specifically dealt with elsewhere in the VA Schedule for 
Rating Disabilities.  The veteran and his representative have 
not suggested a more appropriate code.

In the June 2003 SOC, the RO considered the criteria 
pertaining to of limitation of motion, Diagnostic Codes 5260 
and 5261, and found that such was inapplicable because there 
is no limitation of motion of the left knee.  This appears to 
be in fact the case, so those diagnostic codes are not 
appropriate.    

Specific schedular criteria

Under Diagnostic Code 5257, the following levels of 
disability are included.

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

The provisions of 38 C.F.R. § 4.31 (2003) indicate that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

The veteran complains of pain, weakness, instability and 
fatigability of the left knee, which he contends limits his 
ability to traverse stairs and perform tasks associated with 
his employment.  The veteran also complains that the knee 
gives way.  However, the medical evidence shows quite 
convincingly that the veteran's knee is not structurally 
unstable.  On examination in January 1992, the veteran's knee 
was described as stable.  The April 2000 examiner reported 
that the veteran denied subluxation or dislocation of the 
left knee.  The examiner further found no objective evidence 
of instability, abnormal movement or abnormal weight bearing.  
The March 2003 examiner reported that the veteran complained 
of no episodes of dislocation or subluxation.  Objectively, 
the examiner noted no instability, no anterior or posterior 
laxity, and no abnormal medial or lateral laxity.

The Board concedes that, in a July 2001 walk-in clinic note, 
the veteran was described as having mild laxity to medial 
deviation; however, it does not appear that a thorough 
examination accompanied this finding.  Also, while a November 
2001 orthopedic consultation included the examiner's 
statement that he felt that the veteran has some form of 
ligamentous laxity, the examiner did not distinguish the left 
knee symptomatology from the right, which has been described 
as having more severe symptomatology and which indeed has 
been assigned a compensable rating.  Moreover, that examiner 
also included a finding that the veteran's knees were stable 
to varus and valgus stress.  

In short, the Board finds that the evidence in support of the 
existence of instability in the veteran's left knee is not as 
strong as that showing the absence of such symptoms.  

The Board is of course cognizant that the veteran's left knee 
disability is rated by analogy to Diagnostic Code 5257, and 
that all of his reported symptoms, not just instability, 
should be considered.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [the specified factors for each incremental rating 
are examples rather than requirements; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The veteran's complaints consist primarily of pain, weakness 
and fatigability experienced during flare-ups of symptoms.  
However, as noted above, the March 2003 examiner in essence 
found that such symptoms are more likely than not 
attributable to the effects of obesity.  Significantly, on 
examination the examiner found no objective evidence of 
painful motion or guarding of movement and no functional 
limitation on standing and walking.  

The Board finds that there is evidence in the form of the 
veteran's statements that he does suffer flare-ups of pain in 
the knees with overexertion.  In the Board's view, such 
intermittent symptoms do not support the award of a 
compensable, particularly, in light of the March 2003 medical 
finding that the veteran's complaints of pain are 
specifically attributable to his obesity, the Board finds no 
basis on which to award a higher rating due to pain on motion 
or during flare-ups.  
With respect to weakness and fatigability, the objective 
evidence includes findings of no muscle atrophy in January 
1992, and normal strength in September 2001.  Further, the 
September 2001 examiner found no evidence for a decrease in 
function due to the veteran's left knee disorder.  The April 
2000 examiner found no objective evidence of painful motion, 
tenderness, guarding of movement or weakness, and no 
functional limitation on standing and walking.  The March 
2003 examiner found no muscle atrophy and rated the veteran's 
strength at 5 out of 5.  He reported that the veteran was 
able to ambulate without restrictions and could walk two 
miles continuously.  
While the veteran's statements regarding perceived weakness 
and the sensation of giving way have been considered, the 
objective medical evidence simply does not support the 
associated contention that such symptoms are generally 
present or that they cause impairment of the veteran's left 
knee.  Repeated medical examinations have resulted in 
findings that the knee is essentially asymptomatic.  

The veteran's statements concerning the impact that the left 
knee has on his employment have been considered but in the 
Board's opinion are outweighed by the objective medical 
evidence.  Although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As 
alluded to in the Mittleider discussion above, the veteran's 
physical problems have been medically attributed to other 
causes, including the right knee disability and obesity.  To 
the extent that the veteran is attempting to render a medical 
opinion on this matter, he is not competent to do so.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

Accordingly, the Board finds that the evidence does not 
warrant a compensable disability evaluation for the service-
connected left knee disability.

De Luca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Code 5257.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
left knee disability.  The claim is therefore denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

The veteran is seeking an increased disability rating for his 
service-connected hemorrhoids, which are currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003) [hemorrhoids].  He essentially 
contends that the level of symptomatology associated with his 
hemorrhoids, in particular discomfort and bleeding, is more 
severe than is contemplated by the currently assigned 
noncompensable rating.

Analysis

Karnas considerations

Effective July 2, 2001, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
digestive disorders.  See 66 Fed. Reg. 29,486- 29,489 (May 
21, 2001).  The Court has held that where a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, however, the veteran 
filed his claim in January 2003, after the effective date of 
the current version of the regulations.  In any event, the 
amendment to 38 C.F.R. § 4.114 did not change the provisions 
of Diagnostic Code 7336.
 
Assignment of diagnostic code 

In this case, the veteran has been diagnosed with 
hemorrhoids.  Diagnostic Code 7336 pertains specifically to 
hemorrhoids.  The veteran complains primarily of discomfort 
and bleeding associated with his hemorrhoids.  The criteria 
for Diagnostic Code 7336 contemplate such symptoms.  The 
Board can identify no more appropriate diagnostic code than 
7336 and the veteran has not pointed to one.  Accordingly, 
Diagnostic Code 7336 will be applied.  

Specific schedular criteria

Diagnostic Code 7336 [Hemorrhoids, external or internal] 
provides as follows:

20% With persistent bleeding and with secondary anemia, 
or with fissures

10% Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences

0% Mild or moderate

38 C.F.R. § 4.114, Diagnostic Code 7336 (2003)

Schedular rating

As stated above, in order for a 10 percent rating to be 
assigned, the evidence must show large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  

Upon review of the evidence of record, the Board finds no 
objective, or even subjective, support for any of the 
criteria required for a 10 percent rating.  The veteran's 
hemorrhoids have not been described as large, thrombotic or 
irreducible by any examiner.  The March 2003 VA examiner 
specifically found that the veteran's hemorrhoids were 
minimally symptomatic at the anal area, and that there is no 
thrombotic, irreducible tissue at the anal area.  These 
findings appear to be consistent with the finding of the 
veteran's private physician.  In an October 2002 evaluation, 
the veteran complained of rectal bleeding.  However, on 
examination, no bleeding was noted.  The examiner recommended 
a colonoscopy to further evaluate the veteran's complaints.  
In November 2002, a colonoscopy was performed.  Internal 
hemorrhoids were noted; however, they were described as 
uncomplicated and not bleeding.  

The March 2003 VA examiner also noted that there were no 
external hemorrhoids and he did not report any bleeding.  The 
veteran's rectum was described as somewhat excoriated.  

In the Board's view, such findings, in particular the 
description of the hemorrhoids as minimally symptomatic, more 
closely approximate a categorization of the veteran's 
hemorrhoids as mild, or at most, moderate.  As stated, the 
specific criteria for a 10 percent rating are not shown.

Moreover, the March 2003 examiner also found that there was 
no secondary anemia associated with the hemorrhoids.  The 
Board notes that there is also no evidence of anal fissures 
or persistent bleeding.  The criteria for a 20 percent rating 
are not shown.

The Board acknowledges the veteran's contention in his 
substantive appeal and notice of disagreement that he suffers 
intermittent rectal bleeding when he has a bowel movement.  
Such symptoms, although no doubt distressing to the veteran, 
simply do not satisfy the criteria enumerated for a 10 
percent or higher disability rating.  

The Board finds that, as none of the criteria for a 10 
percent or higher rating are met, and as the objective 
medical evidence appears to indicate no more than moderate 
hemorrhoids, a noncompensable rating most closely 
approximates the symptomatology reported.  For the reasons 
stated, an increased rating is not warranted for the 
veteran's hemorrhoids. 

Fenderson concerns

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hemorrhoids have not changed appreciably since he filed his 
claim.  All of the evidence has been evaluated above, and as 
discussed, the evidence does not allow for the assignment of 
a 10 percent or higher disability rating at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a noncompensable disability 
rating is properly assigned for the entire period.  


ORDER

An increased disability rating for a left knee disorder is 
denied.

An increased disability rating for hemorrhoids is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



